Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 1 of 229




                                                            April 30, 2019

                                                           2:00 p.m.




                                                                             605
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 2 of 229




                                                                             606
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 3 of 229




                                                                             607
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 4 of 229




                                                                             608
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 5 of 229




                                                                             609
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 6 of 229




                                                                             610
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 7 of 229




                                                                             611
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 8 of 229




                                                                             612
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 9 of 229




                                                                             613
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 10 of 229




                                                                             614
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 11 of 229




                                                                             615
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 12 of 229




                                                                             616
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 13 of 229




                                                                             617
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 14 of 229




                                                                             618
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 15 of 229




                                                                             619
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 16 of 229




                                                                             620
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 17 of 229




                                                                             621
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 18 of 229




                                                                             622
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 19 of 229




                                                                             623
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 20 of 229




                                                                             624
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 21 of 229




                                                                             625
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 22 of 229




                                                                             626
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 23 of 229




                                                                             627
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 24 of 229




                                                                             628
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 25 of 229




                                                                             629
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 26 of 229




                                                                             630
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 27 of 229




                                                                             631
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 28 of 229




                                                                             632
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 29 of 229




                                                                             633
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 30 of 229




                                                                             634
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 31 of 229




                                                                             635
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 32 of 229




                                                                             636
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 33 of 229




                                                                             637
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 34 of 229




                                                                             638
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 35 of 229




                                                                             639
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 36 of 229




                                                                             640
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 37 of 229




                                                                             641
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 38 of 229




                                                                             642
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 39 of 229




                                                                             643
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 40 of 229




                                                                             644
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 41 of 229




                                                                             645
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 42 of 229




                                                                             646
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 43 of 229




                                                                             647
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 44 of 229




                                                                             648
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 45 of 229




                                                                             649
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 46 of 229




                                                                             650
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 47 of 229




                                                                             651
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 48 of 229




                                                                             652
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 49 of 229




                                                                             653
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 50 of 229




                                                                             654
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 51 of 229




                                                                             655
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 52 of 229




                                                                             656
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 53 of 229




                                                                             657
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 54 of 229




                                                                             658
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 55 of 229




                                                                             659
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 56 of 229




                                                                             660
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 57 of 229




                                                                             661
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 58 of 229




                                                                             662
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 59 of 229




                                                                             663
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 60 of 229




                                                                             664
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 61 of 229




                                                                             665
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 62 of 229




                                                                             666
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 63 of 229




                                                                             667
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 64 of 229




                                                                             668
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 65 of 229




                                                                             669
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 66 of 229




                                                                             670
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 67 of 229




                                                                             671
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 68 of 229




                                                                             672
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 69 of 229




                                                                             673
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 70 of 229




                                                                             674
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 71 of 229




                                                                             675
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 72 of 229




                                                                             676
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 73 of 229




                                                                             677
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 74 of 229




                                                                             678
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 75 of 229




                                                                             679
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 76 of 229




                                                                             680
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 77 of 229




                                                                             681
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 78 of 229




                                                                             682
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 79 of 229




                                                                             683
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 80 of 229




                                                                             684
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 81 of 229




                                                                             685
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 82 of 229




                                                                             686
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 83 of 229




                                                                             687
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 84 of 229




                                                                             688
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 85 of 229




                                                                             689
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 86 of 229




                                                                             690
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 87 of 229




                                                                             691
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 88 of 229




                                                                             692
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 89 of 229




                                                                             693
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 90 of 229




                                                                             694
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 91 of 229




                                                                             695
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 92 of 229




                                                                             696
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 93 of 229




                                                                             697
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 94 of 229




                                                                             698
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 95 of 229




                                                                             699
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 96 of 229




                                                                             700
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 97 of 229




                                                                             701
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 98 of 229




                                                                             702
Case 2:19-bk-14626-NB    Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 99 of 229




                                                                             703
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 100 of 229




                                                                              704
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 101 of 229




                                                                              705
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 102 of 229




                                                                              706
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 103 of 229




                                                                              707
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 104 of 229




                                                                              708
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 105 of 229




                                                                              709
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 106 of 229




                                                                              710
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 107 of 229




                                                                              711
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 108 of 229




                                                                              712
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 109 of 229




                                                                              713
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 110 of 229




                                                                              714
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 111 of 229




                                                                              715
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 112 of 229




                                                                              716
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 113 of 229




                                                                              717
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 114 of 229




                                                                              718
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 115 of 229




                                                                              719
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 116 of 229




                                                                              720
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 117 of 229




                                                                              721
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 118 of 229




                                                                              722
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 119 of 229




                                                                              723
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 120 of 229




                                                                              724
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 121 of 229




                                                                              725
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 122 of 229




                                                                              726
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 123 of 229




                                                                              727
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 124 of 229




                                                                              728
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 125 of 229




                                                                              729
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 126 of 229




                                                                              730
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 127 of 229




                                                                              731
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 128 of 229




                                                                              732
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 129 of 229




                                                                              733
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 130 of 229




                                                                              734
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 131 of 229




                                                                              735
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 132 of 229




                                                                              736
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 133 of 229




                                                                              737
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 134 of 229




                                                                              738
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 135 of 229




                                                                              739
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 136 of 229




                                                                              740
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 137 of 229




                                                                              741
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 138 of 229




                                                                              742
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 139 of 229




                                                                              743
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 140 of 229




                                                                              744
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 141 of 229




                                                                              745
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 142 of 229




                                                                              746
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 143 of 229




                                                                              747
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 144 of 229




                                                                              748
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 145 of 229




                                                                              749
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 146 of 229




                                                                              750
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 147 of 229




                                                                              751
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 148 of 229




                                                                              752
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 149 of 229




                                                                              753
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 150 of 229




                                                                              754
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 151 of 229




                                                                              755
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 152 of 229




                                                                              756
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 153 of 229




                                                                              757
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 154 of 229




                                                                              758
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 155 of 229




                                                                              759
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 156 of 229




                                                                              760
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 157 of 229




                                                                              761
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 158 of 229




                                                                              762
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 159 of 229




                                                                              763
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 160 of 229




                                                                              764
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 161 of 229




                                                                              765
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 162 of 229




                                                                              766
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 163 of 229




                                                                              767
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 164 of 229




                                                                              768
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 165 of 229




                                                                              769
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 166 of 229




                                                                              770
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 167 of 229




                                                                              771
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 168 of 229




                                                                              772
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 169 of 229




                                                                              773
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 170 of 229




                                                                              774
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 171 of 229




                                                                              775
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 172 of 229




                                                                              776
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 173 of 229




                                                                              777
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 174 of 229




                                                                              778
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 175 of 229




                                                                              779
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 176 of 229




                                                                              780
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 177 of 229




                                                                              781
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 178 of 229




                                                                              782
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 179 of 229




                                                                              783
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 180 of 229




                                                                              784
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 181 of 229




                                                                              785
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 182 of 229




                                                                              786
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 183 of 229




                                                                              787
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 184 of 229




                                                                              788
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 185 of 229




                                                                              789
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 186 of 229




                                                                              790
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 187 of 229




                                                                              791
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 188 of 229




                                                                              792
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 189 of 229




                                                                              793
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 190 of 229




                                                                              794
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 191 of 229




                                                                              795
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 192 of 229




                                                                              796
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 193 of 229




                                                                              797
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 194 of 229




                                                                              798
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 195 of 229




                                                                              799
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 196 of 229




                                                                              800
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 197 of 229




                                                                              801
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 198 of 229




                                                                              802
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 199 of 229




                                                                              803
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 200 of 229




                                                                              804
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 201 of 229




                                                                              805
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 202 of 229




                                                                              806
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 203 of 229




                                                                              807
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 204 of 229




                                                                              808
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 205 of 229




                                                                              809
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 206 of 229




                                                                              810
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 207 of 229




                                                                              811
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 208 of 229




                                                                              812
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 209 of 229




                                                                              813
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 210 of 229




                                                                              814
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 211 of 229




                                                                              815
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 212 of 229




                                                                              816
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 213 of 229




                                                                              817
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 214 of 229




                                                                              818
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 215 of 229




                                                                              819
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 216 of 229




                                                                              820
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 217 of 229




                                                                              821
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 218 of 229




                                                                              822
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 219 of 229




                                                                              823
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 220 of 229




                                                                              824
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 221 of 229




                                                                              825
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 222 of 229




                                                                              826
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 223 of 229




                                                                              827
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 224 of 229




                                                                              828
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 225 of 229




                                                                              829
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 226 of 229




                                                                              830
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 227 of 229




                                                                              831
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 228 of 229




                                                                              832
Case 2:19-bk-14626-NB     Doc 17-8 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Six of Exhibits Page 229 of 229




                                                                              833
